                                                               SO ORDERED.


                                                               Dated: December 7, 2020

  1
  2
  3                                                            Daniel P. Collins, Bankruptcy Judge
                                                               _________________________________
  4
  5
  6                      IN THE UNITED STATES BANKRUPTCY COURT
  7                               FOR THE DISTRICT OF ARIZONA
  8   In Re:                                           Proceedings Under Chapter 11
  9   CALES & FITZGERALD PLLC,                         Case. No.: 2:20-bk-10911-DPC
10                           Debtor.                   ORDER GRANTING BYLINE
                                                       BANK’S MOTION FOR RELIEF
11                                                     FROM THE AUTOMATIC STAY
      BYLINE BANK,
12                                                     (RE: REAL PROPERTY)
                             Movant,
13
      v.
14
      CALES & FITZGERALD PLLC,
15
                             Respondent.
16
17              Upon consideration of the Byline Bank’s Motion for Relief from the Automatic
18    Stay [Dkt. No. 20] (“Motion”) filed on October 9, 2020 by Byline Bank (“Byline”),
19    creditor in the above-captioned bankruptcy case (“Bankruptcy Case”), and for good cause
20    appearing:
21             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
22             1.      The Motion is GRANTED in its entirety;
23             2.      Pursuant to 11 U.S.C. § 362(d)(1), “cause” exists to terminate the automatic
24    stay of 11 U.S.C. § 362(a) with respect to the Property (as defined in the Motion);
25             3.      Pursuant to 11 U.S.C. § 362(d)(2), Byline is entitled to relief from the
26    automatic stay because Cales & Fitzgerald PLLC (“Debtor”) lacks equity in the Property
27    and the Property is not necessary to an effective reorganization; and
28

      4833-3582-4846
Case 2:20-bk-10911-DPC         Doc 86 Filed 12/07/20 Entered 12/07/20 14:38:40           Desc
                               Main Document    Page 1 of 2
  1            4.      The automatic stay of 11 U.S.C. § 362(a) is hereby terminated with respect
  2   to the Property and Byline may exercise its state law rights and remedies as against the
  3   Property.
  4                    SIGNED AND DATED ABOVE.
  5
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      4833-3582-4846
Case 2:20-bk-10911-DPC                           - 2 - Entered 12/07/20 14:38:40
                               Doc 86 Filed 12/07/20                                 Desc
                               Main Document    Page 2 of 2
